The decision previously announced in this case (Ante p. 519) followed as binding authorities those of the Supreme Court of the United States, reviewed in the opinion. Subsequently the appellant, learning that the same question would come before the Supreme Court again on a more recent appeal, filed a motion for reargument in the present case to keep the final disposition open for any possible change of decision by the Supreme Court. That court has now, in Graves et al. v. New York ex rel. O'Keefe,
decided March 27th, 1939, preferred the *Page 689 
opposite view, and held that the salary of a person employed as an officer of the Home Owners' Loan Corporation might be included in the basis of an income tax imposed by a State. And in view of that fact this court has granted the motion for reargument in order that its decision might be reconsidered.
The parties have agreed that the judgment appealed from should now be reversed, and that the case should for that purpose be submitted without further argument, the costs to be divided. The court concurs in the view that, following the Supreme Court, it should reverse the judgment and it is accordingly so ordered.
Judgment reversed and a new trial awarded, one half the coststo be paid by each party. *Page 690